Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim filed for refund under Section 8 of the Inheritance Tax Act of the State of Illinois. The Attorney General comes and files statement in words and figures as follows, “The Attorney General has examined the declaration filed herein and also the documentary evidence and proofs filed in support of said declaration, being claimant’s Exhibits 1, 2, 2a, 2b, 3, 4, 5, 6, 7, 8 and 9 and finds that said documentary evidence and proofs are sufficient to prove the material allegations of said declaration and sufficient to establish a valid claim in favor of said claimants in accordance with the prayer of said declaration. Accordingly the Attorney General consents to an award in this case in favor of the claimants, in the sum of $19,449.64.” It is therefore considered by the court and it is recommended that claimant be allowed the sum of $19,449.64.